Citation Nr: 1700034	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen claim for service connection for a right knee condition.

REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1989 to November 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO denied reopening of a claim for service connection for a right knee condition.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013 and the Veteran filed a substantive appeal (via a VA Form 21-4138, Statement in Support of Claim, which was accepted by the RO in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.  A supplemental SOC (SSOC) was issued in December 2013.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In April 2015, the Veteran resubmitted a copy of a VA Form 9 signed that had previously been deemed untimely by the RO.  The Form 9 requested a video conference hearing with the Board with regards to the issue of service connection for a right knee disability.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).   As the AOJ schedules video-conference hearings, the Board finds that a remand of these matters for rescheduling of the requested video-conference hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


